Title: From George Washington to Samuel Huntington, 10 April 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Quarters New Windsor 10th April 1781
                        
                        I beg leave to introduce to your Excellency Colonel Menonville, Deputy Adjutant General to the French Army.
                            This Gentleman, who is charged by his Excellency the Count de Rochambeau with matters respecting a contract entered into
                            by Doctr Franklin, in behalf of the United States, for the supply of a quantity of Provision, will, through your
                            Excellency, lay his business generally before Congress.
                        He will also, agreeably to the wishes of Count Rochambeau, make an application for some heavy Iron Cannon for
                            the use of the Works at Newport which he understands were imported into New Hampshire for the 74 Gun Ship now upon the
                            Stocks. The Brass artillery at present in them, are the Artillery of Siege, and must be removed should the Army remove. If
                            there are such Cannon in New Hampshire, and there is no probability of their being soon wanted for the purpose for which
                            they were intended, I think a part of them cannot be better applied.
                        I recommend Colo. Menonville to your Excellencys personal attention as a Gentn of peculiar merit. I have the
                            Honor to be with gt respect—Yr Excellencys Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                    